Title: To George Washington from Jonathan Trumbull, Sr., 28 December 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Middletown [Conn.] Decemr 28th 1776

The General Assembly of this State at their last session in novemr last ordered four Battalions to be raised in this State, to march and be stationed as part of the Continental Army and to serve untill the 15th of march while our Quota of sd army is filling up. Considerable progress is made therein, but fearing there would not a sufficient number of them arrive in season and before the term of our Troops in the service should expire, and hearing of the situation of our affairs and the efforts of General Howe to penetrate to the Capital of Pensylvania—The sd General Assembly now sitting here zealously disposed to promote the Common Cause of America and lend all the aid in their power having issued out pressing recommendations to all denominations of men in the western parts of this State, immediately to exert themselves and chearfully engage as volunteers, and march with all possible speed for the assistance of General Washington’s Army for the term of two months and not longer, without their own free consent, in consequence of which, several Companies (I am not yet ascertained how many) of able substantial Freeholders, many of them not belonging to the Militia, have engaged with a generous ardour, to serve as above—They were allowed to have chosen their own Officers—In som instances which I have heard of already, Field Officers at home have accepted the command of Companies (a laudable condescension and zeal). I thought it therefore my duty, and justice to their spirit and Patriotism, to inform you of their character and the circumstances of their undertaking, and to request you to consider them in a favorable light, to support and to afford them all the necessaries of tents, Camp Utensils, and every proper convenience in your power. It is not possible for us to supply them with those articles, as we are extremely exhausted. The disposition and spirit of the inhabitants of this State is unaltered, but we are weakened by the constant demand of men and every kind of cloathing &c. Our whole Militia have had their turns of duty, and have suffered greatly by hardships and sickness and many deaths of valuable and substantial Officers and men, and a larger number now at Providence and on our Sea Coasts, so that they cannot but feel a good deal of discouragement, but I hope will soon recruit their

health and Spirits—From your knowledge of human nature sense of the importance of our Common Cause and your own honor and humanity, I have not the least doubt of your treating these volunteers, and all under your command with all the favor, generosity and goodness in your power. I am with great respect and Esteem your most obedient and very humble Servant.
